Appeal by the defendant from a judgment of the Supreme Court, Queens County (Di Tucci, J.), rendered October 23, 1984, convicting him of robbery in the first degree and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence, when viewed in a light most favorable to the People, was legally sufficient to support the defendant’s conviction (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s other contentions and find them to be without merit (see, People v Rivera, 137 AD2d 634; People v Berrios, 138 AD2d 725). Mollen, P. J., Mangano, Rubin and Sullivan, JJ., concur.